Title: To John Adams from James McHenry, 21 September 1798
From: McHenry, James
To: Adams, John



Sir
Trenton 21 Sept. 1798

I have had the honour to receive your letter of the 13th instant, for which I sincerely thank you. It has not only relieved me from some painful impressions, but afforded me ground to expect, I shall be able, when I have the pleasure of again seeing you, to satisfy you more fully that I exceeded, in no particular whatever, the line pointed out to me by your Instructions.
Having acted, both towards you and General Washington, through the whole of this business, with the utmost candor, I feel my position at this moment peculiarly distressing. I thought it necessary to apprize General Washington, in a private letter on the 10th instant, that it seemed to be the Presidents opinion, that legally considered, and as things were situated at present, it would be proper to arrange the relative rank of Generals Hamilton Pinckney & Knox, according to the rank they respectively held in the revolutionary army, and that it appeared to me probable such might be your final determination. To this the General has answered in an unofficial letter dated the 16 instant.
“I can perceive pretty clearly, that the matter is, or very soon will be brought to the alternative of submitting to the Presidents forgetfulness of what I considered a compact or condition of acceptance of the appointment, with which he was pleased to honour me, or to return him my commission, and as that compact was ultimately and at the time declared to him through you, in your letter written from this place, and the strong part of it inserted after it was first drawn, at my request, to avoid misconception, I conceive I have a right and accordingly ask to be furnished with a copy of it.”
“You will recollect too, that my acceptance being conditional, I requested you to take the commission back, that it might be restored or annulled according to the Presidents determination, to accept or reject the terms on which I had offered to serve; and that but for your assuring me, that it would make no difference whether I retained or returned it, and conceiving that the latter might be considered as an evidence of distrust, it would have been done. Subsequent events evince, that it would have been a measure of utility, for though the case in principle, is the same, yet such a memento of the fact could not so easily have been forgotten.”
You will, Sir, I am sure feel for the situation in which I am placed, between your conceptions and General Washingtons. I have, as I said before, acted in every step of this business with the utmost candor, and cannot help retaining a hope, that you will upon a review of all circumstances, give your assent to his arrangement.
I have the honour to be with the most respectful attachment / Sir, your most ob St.

James McHenry